          Case 1:21-cv-00239-DAD-SKO Document 12 Filed 04/01/21 Page 1 of 3


 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     GREGORY W. KNOPP (SBN 237615)
 2   Designated Counsel for Service
     JONATHAN P. SLOWIK (SBN 287635)
 3   LAURA L. VAUGHN (SBN 329470)
     gknopp@akingump.com
 4   jpslowik@akingump.com
     vaughnl@akingump.com
 5   1999 Avenue of the Stars, Suite 600
     Los Angeles, CA 90067
 6   Telephone: 310-229-1000
     Facsimile: 310-229-1001
 7
 8   NATHAN J. OLESON (admitted pro hac vice)
     noleson@akingump.com
 9   2001 K. Street, N.W.
     Washington, D.C. 20006
10   Telephone: 202-887-4000
     Facsimile: 202-887-4288
11
     Attorneys for Defendant
12   Walmart Inc.
13
                               UNITED STATES DISTRICT COURT
14
                            EASTERN DISTRICT OF CALIFORNIA
15
                                      FRESNO DIVISION
16
17
     AMADO HARO and ROCHELLE                 Case No. 1:21-CV-00239-DAD-SKO
18   ORTEGA, on behalf of themselves
     and all others similarly situated,      STIPULATION TO EXTEND TIME
19                                           TO RESPOND TO COMPLAINT
                        Plaintiffs,          AND ORDER
20
           v.                                (Doc. 11)
21
     WALMART INC.,                           Judge: Hon. Dale A. Drozd
22
                        Defendant.           Date Action Filed: February 23, 2021
23
24
25
26
27
28

                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND ORDER
                                                           Case No. 1:21-CV-00239-DAD-SKO
          Case 1:21-cv-00239-DAD-SKO Document 12 Filed 04/01/21 Page 2 of 3

 1         Plaintiffs Amado Haro and Rochelle Ortega (“Plaintiffs”) and Defendant Walmart
 2   Inc. (“Walmart”) by and through their respective counsel of record, hereby stipulate and
 3   agree that, pursuant to Local Rule 144(a), the time in which Walmart may respond to
 4   Plaintiffs’ Complaint shall be extended for 21 days to April 23, 2021.
 5
     Dated: March 31, 2021               HODGES & FOTY, LLP
 6
 7                                       By /s/ Don J. Foty *________________________
                                                             Don J. Foty
 8                                                     Attorneys for Plaintiffs
                                                 Amado Haro and Rochelle Ortega
 9
10                                       *Pursuant to Local Rule 131(e), electronic
                                         signature of plaintiff’s counsel authorized on
11                                       3/30/2021
12
     Dated: March 31, 2021               AKIN GUMP STRAUSS HAUER & FELD LLP
13
14                                       By /s/ Gregory W. Knopp
                                                        Gregory W. Knopp
15                                                    Attorneys for Defendant
                                                           Walmart Inc.
16
17
18
19
20
21
22
23
24
25
26
27
28


                  STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND ORDER
                                                          Case No. 1:21-CV-00239-DAD-SKO
           Case 1:21-cv-00239-DAD-SKO Document 12 Filed 04/01/21 Page 3 of 3

 1                                                 ORDER
 2            Having considered the parties’ above stipulation (Doc. 11), the Court hereby ORDERS that
 3   Defendant Walmart Inc.’s deadline to file a responsive pleading to Plaintiffs’ Complaint is extended to
 4   April 23, 2021.
 5
 6   IT IS SO ORDERED.
 7
 8
     Dated:     April 1, 2021                                   /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                       STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT AND ORDER
                                                               Case No. 1:21-CV-00239-DAD-SKO
